                       UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               WESTERN DIVISION



  In re: ANCISO, FERNANDO                           Case No. 20-30632

                 Debtor(s)
                                                    Judge MARY ANN WHIPPLE

  Patti Baumgartner-Novak, Trustee
  3015 Navarre Ave., Suite 203                      COMPLAINT FOR RECOVERY OF
  Oregon, OH 43616                                  PREFERENTIAL PAYMENTS
                                                    PURSUANT TO 11 U.S.C 547 AND
                 Plaintiff                          550

  v.                                                Patti Baumgartner-Novak, Esquire
                                                    3015 Navarre Avenue
  Credit Acceptance Corp                            Suite 203
  c/o Registered Agent:                             Oregon, OH 43616
  CSC-Lawyers Incorporating Service                 (419)724-2480
  601 Abbot Road                                    (419) 724-2481 FAX
  East Lansing, MI 48823                            Sup. Ct. #0055295

                 Defendant(s)




                                      **********************

          Now comes the Plaintiff Patti Baumgartner-Novak, Trustee by and through counsel, and
  for her cause of action states and avers as follows:

                                   JURISDICTION AND VENUE

          1.     That Fernando Anciso (“Debtor”) filed for relief under Chapter 7 of Title 11 of the
  United States Code on 03/05/2020.
          2.     That the Plaintiff is the duly appointed Trustee in the bankruptcy of the Debtor.
          3.     That this Court has jurisdiction of the subject matter and parties to this case
       pursuant to 28 U.S.C. §1334.




20-03056-maw      Doc 1      FILED 09/30/20     ENTERED 09/30/20 11:17:57            Page 1 of 7
         4.      That this Court is the proper venue as provided in 28 U.S.C. §1409, pursuant to a
  General Order entered whereby all cases and all proceedings arising under Title 11 or arising in or
  related to a case under Title 11, are referred to the bankruptcy judges for this District pursuant to
  the provisions of 28 U.S.C. §157.
          5.     The Trustee consents to entry of final orders or judgment by the Bankruptcy Court
   pursuant to Bankruptcy Rule 7008.

         6.       That the Defendant Credit Acceptance Corp (“Defendant”) is a foreign
  corporation authorized to do business in the State of Ohio.

                                    FIRST CAUSE OF ACTION
         7.      The Plaintiff restates all of her previous allegations as if fully rewritten herein.

         8.      On or about the ninety (90) days prior to the Debtor filing the bankruptcy, the
  Defendant garnished monies from the Debtor’s wages in the approximate amount of $3,013.23
  as evidenced by Exhibit “A attached hereto (hereafter the “Preferential Payment”).
         9.      That this preferential payment was made to the defendant within 90 days of the
  debtor’s bankruptcy filing in violation of 11 USC §547.
         10.     That the Defendant is a creditor of the debtor.
         11.     That the Debtor made the preferential payment to the Defendant on account of an
  unsecured antecedent debt owed by the debtor.
         12.     That at the time of the payment the Debtor was insolvent or became insolvent
  shortly after the Transfer was made.
         13.     That this preferential payment enables the defendant creditor to receive more than
  they would have received in a Chapter 7 liquidation, or had the payment not been made, and the
  preferential payment is therefore avoidable by the Trustee pursuant to 11 USC 547.
                                          SECOND CAUSE
         14.     The Plaintiff restates all of her previous allegations as if fully rewritten herein.
         15.     On or about the ninety (90) days prior to the Debtor filing the bankruptcy, the
  Defendant garnished monies from the Debtor’s wages in the approximate amount of $3,013.23 as
  evidenced by Exhibit “A attached hereto (hereafter the “Preferential Payment”).
         16.     That this transfer is avoidable as a preference pursuant to 11 USC §547 and
  recoverable by the bankruptcy estate pursuant to the provisions of 11 USC §550.




20-03056-maw      Doc 1    FILED 09/30/20        ENTERED 09/30/20 11:17:57             Page 2 of 7
         WHEREFORE, the Plaintiff prays that the preferential payment be avoided pursuant to
  11 USC §547 and the Plaintiff be granted judgment against the Defendant, Credit Acceptance
  Corp, pursuant to 11 USC §550 in the amount of $3,013.23 and for such other relief as may be
  just and equitable.

                                            Respectfully submitted,
                                            /s/ Patti Baumgartner-Novak
                                            PATTI BAUMGARTNER-NOVAK




20-03056-maw      Doc 1   FILED 09/30/20    ENTERED 09/30/20 11:17:57         Page 3 of 7
20-03056-maw   Doc 1   FILED 09/30/20   ENTERED 09/30/20 11:17:57   Page 4 of 7
20-03056-maw   Doc 1   FILED 09/30/20   ENTERED 09/30/20 11:17:57   Page 5 of 7
20-03056-maw   Doc 1   FILED 09/30/20   ENTERED 09/30/20 11:17:57   Page 6 of 7
20-03056-maw   Doc 1   FILED 09/30/20   ENTERED 09/30/20 11:17:57   Page 7 of 7
